A.B., the father, Appellant,
v.
The Department of Children & Family Services and Guardian ad Litem Program, Appellees.
No. 3D10-3442.
District Court of Appeal of Florida, Third District.
Opinion filed May 11, 2011.
Joseph P. George, Jr., Criminal Conflict and Civil Regional Counsel, Third Region, and Kevin Coyle Colbert, Assistant Regional Counsel, for appellant.
Karla Perkins, for appellee The Department of Children and Family Services; and Hillary S. Kambour, for appellee Guardian ad Litem Program.
Before RAMIREZ, C.J., and SUAREZ and ROTHENBERG, JJ.
PER CURIAM.
Affirmed.
Not final until disposition of timely filed motion for rehearing.